DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A: claims 1-12 (renumbered) in the reply filed on 02/12/2021 is acknowledged.
Claims 13-21 (renumbered) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/12/2021.
Response to Amendment
Applicant’s amendments, filed 02/12/2021, to original claims 1-20 have been acknowledged by the Examiner. The claim numbering now reads as claims 1-21, wherein renumbered claims 13-21 (non-elected) have been withdrawn. No additional claims have been added or cancelled.
Thus, renumbered claims 1-12 will be considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities:
[page 2, line 12]- “Velcro strips” should read as “Velcro® strips”
[page 11, line 11]- “Velcro strips” should read as “Velcro® strips”  
Appropriate correction is required.
Claim Objections
Claims 2 and 6-7 are objected to because of the following informalities: 
 Claim 2- both instances of “the first, second and third shoulder, elbow and wrist joints” should read as “the shoulder, elbow, and wrist joints”
Claim 6- “the upper arm support surface mechanism” should read as “the upper arm support surface”
Claim 7- “the respective first second and third joints in place” should read as “the respective shoulder, elbow and wrist joints in place”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaeffer (US 20030040686 A1).
Regarding claim 1, Schaeffer discloses a support device (Abstract, Figure 1- automated therapy table with a first arm portion 28 and a second arm portion 30) for supporting a patient during a radial artery procedure (Figure 1- shows person 10 positioned on a table 10 with both arms extending outwardly, [0026-0027]- discusses how the supports attached to the table move and can be adjusted, wherein the device is inherently capable of being used for a radial artery procedure as the structures may be coupled to a first side of the thoracic portion 15 proximate the superior end 18.”); a shoulder joint disposed between the attachment mechanism and the upper arm support surface for permitting controlled motion of the upper arm support surface relative to the attachment mechanism ([0017]- “The superior end 31b of the first upper arm support moveably coupled to a first side of the thoracic portion 15 proximate the superior end 18”, see annotated Figure 2 below- indicated shoulder joint between first upper arm support 31 and table 10 as described); an elbow joint disposed between the upper arm support surface and the lower arm support surface for permitting controlled motion of the lower arm support surface relative to the upper arm support surface ([0018]- “The superior end 33b of the first lower arm support 33 is preferably moveably coupled to the inferior end 31a of the first upper arm support 31”, see annotated Figure 2 below- indicated elbow joint disposed between first upper arm support 31 and first lower arm support 33 as described); and a wrist joint disposed between the lower arm support surface and the hand support surface for permitting controlled motion of the hand support surface relative to the lower arm support surface ([0019]- “The superior end 35b of the first hand support 35 is preferably moveably coupled to the inferior end 33a of the first lower arm support 33.”, see annotated Figure 2 below- indicated wrist support disposed between first lower arm support 33 and first hand support 35 as described).

    PNG
    media_image1.png
    618
    685
    media_image1.png
    Greyscale

Regarding claim 2, Schaeffer discloses the support device of claim 1 as discussed above. Schaeffer further discloses wherein each of the first, second and third shoulder, elbow, and wrist joints (see annotated Figure 2 from claim 1 discussion above- indicated shoulder, elbow, and wrist joints between supports 31,33,35 of first arm portion 28) include a releasable locking mechanism for releasably locking the respective first, second and third shoulder, elbow and wrist joints in place (Figure 1- shows supports 31,33,35 in a generally locked position relative to the table 10, Figures 2 & 4- shows the indicated shoulder joint being moveable in medial/lateral and anterior/posterior directions wherein indicated elbow and wrist joints are in an understood locked position, [0017-0020]- discusses the indicated joints to be moveably coupled extending ends of the 
Regarding claim 3, Schaeffer discloses the support device of claim 1 as discussed above. Schaeffer further discloses wherein the shoulder joint (see annotated Figure 2 from claim 1 discussion above- indicated shoulder joint, [0017]- “The superior end 31 b of the first upper arm support 31 is preferably moveably coupled to a first side of the thoracic portion 15 proximate the superior end 18”) permits controlled rotary motion of the upper arm support surface (Figure 2- first upper arm support 31) relative to the attachment mechanism (Figures 1 & 2- shows first arm portion 28 attached to table 10 at first side of the thoracic portion 15 at the superior end 18, [0015]- “the automated therapy table 10 further preferably comprises a first arm portion 28 moveably coupled to a first side of the thoracic portion 15 proximate the superior end 18.”) about a substantially horizontal plane relative to the patient (Figures 1 & 4- shows first arm portion 28 with indicated shoulder joint between table 10 and first upper arm support 31 moves in an anterior/posterior axis as indicated by the arrows, [0026]- “…each preferably dimensioned to be automatically adjusted in a range of motion along a medial/lateral axis (as shown in FIG. 2) and in a range of motion along a anterior/posterior axis (as shown in FIG. 4). The range of motion selected by the therapist or other person operating the table 10 will be dictated by the physical needs of the person positioned on the table 10.”, wherein the anterior/posterior axis is horizontal compared to an inherent vertical axis of the person 21). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US 20030040686 A1) in view of Campagna (US 20120138065 A1).
Regarding claim 4, Schaeffer discloses the support device of claim 1 as discussed above. Schaeffer further discloses wherein the elbow joint (see annotated Figure 2 above from claim 1 discussion- indicated elbow joint is positioned between first upper arm support 31 and first lower arm support 33, [0018]- “The superior end 33b of the first lower arm support 33 is preferably moveably coupled to the inferior end 31a of the first upper arm support 31”) permits controlled rotary motion of the lower arm support surface relative the upper arm support surface ([0020]- “The moveable coupling between the first upper arm support 31, the first lower arm support 33 and the first hand support 35 permits each of the aforesaid supports to be independently actuated, as dictated by the person actuating the therapy table 10”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the elbow joint having controlled rotary motion relative to an upper and lower arm support as disclosed by Schaeffer to rotate about a generally vertical plane relative to the patient as taught by Campagna. A skilled artisan would have been motivated to utilize an elbow joint which rotates about a generally vertical plane relative to the patient because Campagna suggests that the joints of the support should actuate similarly to a patient’s anatomical joint and allow variable positioning to be arranged to the anatomical positioning solution desired, such as that of an upper extremity limb (Campagna- [0028-0029, 0041]). A skilled artisan would also have a reasonable 
Regarding claim 5, Schaeffer discloses the support device of claim 1 as discussed above. Schaeffer further discloses wherein the wrist joint (see annotated Figure 2 from claim 1 discussion above- indicated wrist joint disposed between first lower arm support 33 and first hand support 35, [0019]- “The superior end 35b of the first hand support 35 is preferably moveably coupled to the inferior end 33a of the first lower arm support 33.”) permits controlled rotary motion of the hand support surface relative to the patient ([0020]- “The moveable coupling between the first upper arm support 31, the first lower arm support 33 and the first hand support 35 permits each of the aforesaid supports to be independently actuated, as dictated by the person actuating the therapy table 10”). 
Schaeffer does not explicitly disclose wherein the rotary motion is about a generally vertical plane relative to the patient. Campagna teaches an analogous support device (Abstract, Figure 1A- positioner 100) wherein a second joint (Figure 1A- articulating vertical end joint 107) permits controlled rotary motion of an end support surface (Figure 1C- load bearing vertical support members 145,147 connected to right angled supports 141,143, [0031]) about a generally vertical plane relative to the patient ([0029 & 0031]- discusses that joint 107 is a hinged articulation point which articulates vertically with vertically extending supports 145,147, Figures 1A & 1C- type of hinge used for joint 107 is generally shown and understood to be for vertical articulation). A person of ordinary skill would recognize that the second joint which moves in a generally vertical plane relative to the patient as taught by Campagna may be applied as a wrist joint between the lower arm support and hand support as disclosed by Schaeffer as the applied joint would apply 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wrist joint having controlled rotary motion relative to the hand support as disclosed by Schaeffer to rotate about a generally vertical plane relative to the patient as taught by Campagna. A skilled artisan would have been motivated to utilize a wrist joint which rotates about a generally vertical plane relative to the patient because Campagna suggests that the joints of the support should actuate similarly to a patient’s anatomical joint and allow variable positioning to be arranged to the anatomical positioning solution desired, such as that of an upper extremity limb (Campagna- [0028-0029, 0041]). A skilled artisan would also have a reasonable expectation to manufacture the wrist joint having controlled rotatory motion relative to hand support as disclosed by Schaeffer to be able to rotate about a generally vertical plane relative to the patient because Campagna suggests that this direction of joint articulation is conventional in support devices for a limb patient that are configured to be attachable to a table that are analogous to Schaeffer.
Regarding claim 6, Schaeffer discloses the support device of claim 1 as discussed above. Schaeffer further discloses wherein: the shoulder joint (see annotated Figure 2 from claim 1 discussion above- indicated shoulder joint, [0017]- “The superior end 31 b of the first upper arm support 31 is preferably moveably coupled to a first side of the thoracic portion 15 proximate the superior end 18”) permits controlled rotary motion of the upper arm support surface (Figure 2- first upper arm support 31) relative to the attachment mechanism (Figures 1 & 2- shows first arm portion 28 attached to table 10 at coupled to a first side of the thoracic portion 15 proximate the superior end 18.”) about a substantially horizontal plane relative to the patient (Figures 1 & 4- shows first arm portion 28 with indicated shoulder joint between table 10 and first upper arm support 31 moves in an anterior/posterior axis as indicated by the arrows, [0026]- “…each preferably dimensioned to be automatically adjusted in a range of motion along a medial/lateral axis (as shown in FIG. 2) and in a range of motion along a anterior/posterior axis (as shown in FIG. 4). The range of motion selected by the therapist or other person operating the table 10 will be dictated by the physical needs of the person positioned on the table 10.”, wherein the anterior/posterior axis is horizontal compared to an inherent vertical axis of the person 21); the elbow joint (see annotated Figure 2 above from claim 1 discussion- indicated elbow joint is positioned between first upper arm support 31 and first lower arm support 33, [0018]- “The superior end 33b of the first lower arm support 33 is preferably moveably coupled to the inferior end 31a of the first upper arm support 31”) permits controlled rotary motion of the lower arm support surface relative the upper arm support surface ([0020]- “The moveable coupling between the first upper arm support 31, the first lower arm support 33 and the first hand support 35 permits each of the aforesaid supports to be independently actuated, as dictated by the person actuating the therapy table 10”); and the wrist joint (see annotated Figure 2 from claim 1 discussion above- indicated wrist joint disposed between first lower arm support 33 and first hand support 35, [0019]- “The superior end 35b of the first hand support 35 is preferably moveably coupled to the inferior end 33a of the first lower arm support 33.”) permits controlled rotary motion of the hand support surface relative to the patient ([0020]- “The moveable coupling between the first upper arm support 31, the first lower arm support 33 and the first hand support 35 permits independently actuated, as dictated by the person actuating the therapy table 10”).
Schaeffer does not explicitly disclose wherein the rotary motions of the elbow joint and wrist joint are about a generally vertical plane relative to the patient. Campagna teaches an analogous support device (Abstract, Figure 1A- positioner 100) wherein a first joint (Figure 1A- articulating vertical base joint 103) permits controlled rotary motion of a lower support surface (Figure 1C- vertical support member 115 with two right angled supports 117,119 wherein support member 129 is fixed onto supports 117,119, [0030-0031]) relative to an upper support surface (Figure 1A- platform 101) about a generally vertical plane relative to the patient ([0029]- discusses that joint 103 is a hinged articulation point which articulates vertically, Figures 1A & 1C- type of hinge used for joint 103 is generally shown and understood to be for vertical articulation) and wherein a second joint (Figure 1A- articulating vertical end joint 107) permits controlled rotary motion of an end support surface (Figure 1C- load bearing vertical support members 145,147 connected to right angled supports 141,143, [0031]) about a generally vertical plane relative to the patient ([0029 & 0031]- discusses that joint 107 is a hinged articulation point which articulates vertically with vertically extending supports 145,147, Figures 1A & 1C- type of hinge used for joint 107 is generally shown and understood to be for vertical articulation). A person of ordinary skill would recognize that the first and second joints which move in a generally vertical plane relative to the patient as taught by Campagna may be applied as an elbow joint and wrist joint, respectively, as disclosed by Schaeffer as the applied joints would apply directionality to the actuated movable coupling of Schaeffer without hindering the functionality of the support device to be able to support a patient’s arm or limb during a procedure. Thus, the claimed limitations are met as discussed. Schaeffer and Campagna are analogous because they both teach support devices for a limb of a patient that are attachable to a table. 	

Regarding claim 7, Schaeffer as modified by Campagna teaches the support device of claim 6 as discussed above. Schaeffer as modified by Campagna further teaches wherein each of the shoulder, elbow and wrist joints (see annotated Schaeffer Figure 2 from claim 1 discussion above- indicated shoulder, elbow, and wrist joints disposed between supports 31,33,35 of first arm portion 28) includes a releasable locking mechanism for releasably locking the respective first, second and third joints in place (see Schaeffer claim 2 discussion above- discusses wherein the respective indicated joints have inherent means of locking and wherein drive mechanism 43 further allows locking/release of the joints to be able to move the supports of the therapy table 10 accordingly; Campagna [0032]- discusses different mechanical means of locking and .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US 20030040686 A1) in view of Messer (US 20160095738 A).
Regarding claim 8, Schaeffer discloses the support device of claim 1 as discussed above. Schaeffer further discloses wherein there are support surfaces (Figure 1- first arm portion 28 comprising of a first upper arm support 31, first lower arm support 33, and first hand support 35).
Schaeffer does not disclose wherein one of the support surfaces includes a generally u-shaped arm rest. Messer does teach an analogous support device (Abstract, Figure 25- arm support 400) wherein one of the support surfaces is a generally u-shaped arm rest (Figure 25- shows multiple sections of the arm support 400 wherein at least one section comprises curved u-shaped padding as shown, [0063]- “The arm support may be formed of multiple sections to allow for adjustment of the length and of the padding contour used, FIG. 25 (shown generally at reference numeral 400).”). Schaeffer and Messer are analogous because they both teach support devices to support a patient’s arm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support device with support surfaces as disclosed by Schaeffer to be wherein one of the support surfaces is a generally u-shaped arm rest as taught by Messer. A skilled artisan would have been motivated to utilize a support surface of a u-shaped arm rest because Messer suggests that having a support of this shape would better configure to a patient’s arm and further allows for correction of the arm for a specific procedure, such as a radial catheterization (Messer- [0063, 0009-0011]). A skilled artisan would also have a reasonable expectation to manufacture the support device comprising of support surfaces as disclosed by Schaeffer wherein one of the support surfaces is a generally u-shaped arm rest because Messer suggests that having .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US 20030040686 A1) in view of Messer (US 20160095738 A), in further view of Holladay (US 20170189255 A1)
Regarding claim 9, Schaeffer as modified by Messer teaches the support device of claim 8 as discussed above. Schaeffer as modified by Messer teaches a generally u-shaped arm for engaging the patient comprised of padding for engaging the patient (Messer Figure 25- arm support 400, [0063]- “The arm support may be formed of multiple sections to allow for adjustment of the length and of the padding contour”).
Schaeffer as modified by Messer does not explicitly teach wherein the arm rest padding is specifically gel-foam padding. Holladay teaches an analogous support device (Figure 1- table pad 110, [0004]- discusses a surgical pad to support a patient on an operating room table) wherein the padding of the support is a gel-foam padding (Claim 1- “the surgical pad being configured of a gel-infused polyurethane visco-elastic foam”). A person of ordinary skill would recognize that the specific gel-foam padding as taught by Holladay is capable of being applied to the padding of the u-shaped arm rest of Schaeffer as modified by Messer such that the arm rest would still be able to support a patient’s arm during a procedure. Thus, the claimed limitation is met as discussed. Schaeffer as modified by Messer and Holladay are analogous because the combination and Holladay both teach patient support devices comprising of padding.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support device with a generally u-shaped arm rest for engaging the patient as taught by Schaeffer as modified by Messer to be specifically made of a gel-foam padding as taught by Holladay. A skilled artisan would have been motivated to utilize gel-foam padding in the support device because Holladay suggests .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US 20030040686 A1) in view of Bailey (USPN 8132278 B1).
Regarding claim 10, Schaeffer discloses the support device of claim 1 as discussed above. Schaeffer further discloses an attachment mechanism for securing the support device to the table (Figures 1 & 2- shows first arm portion 28 attached to table 10 at first side of the thoracic portion 15 at the superior end 18, [0015]- “the automated therapy table 10 further preferably comprises a first arm portion 28 moveably coupled to a first side of the thoracic portion 15 proximate the superior end 18.”).
Schaeffer does not disclose wherein the attachment mechanism comprises a combination suction cup and clamping mechanism for removably securing the support device to the table. Bailey teaches an analogous support device (Figure 1- knee positioner 14, [Col 2, lines 3-6]- “Although a knee positioner is described herein, other limb support devices such as a hip support device as described within U.S. Pat. No. 6,820,621 entitled “Lateral Surgical Positioner Unit” can also be employed.”) with an attachment mechanism (Figure 1- complete assembly 7) comprising a combination suction cup (Figure 1- vacuum attachment device 15 including a vacuum cup 16) and clamping mechanism (Figure 1–single lever clamp 34) for removably securing the support device to the table ([Col 1, line 57- Col 2, line 39]- discusses the components of complete assembly 7 and how the knee 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the attachment mechanism of the support device as disclosed by Schaeffer to comprise a combination suction cup and clamping mechanism for removably securing the support device to the table as taught by Bailey. A skilled artisan would have been motivated to utilize an attachment mechanism with a combination suction cup and clamping mechanism because Bailey suggests that the attachment mechanism assists in positioning a limb during a surgical procedure (Bailey- [Col 1, line 66- Col 2, line 6]). A skilled artisan would also have a reasonable expectation to manufacture the attachment mechanism of the support device as disclosed by Schaeffer to be comprised of a combination suction cup and clamping mechanism for removably securing the support device to the table because Bailey suggests that this type of attachment mechanism is conventional in support devices attached to a table for a surgical procedure that are analogous to Schaeffer.
Regarding claim 11, Schaeffer as modified by Bailey teaches the support device of claim 10 as discussed above. Schaeffer as modified by Bailey further teaches including a suction pump (Bailey Figure 1- vacuum attachment device 15 with vacuum cup 16) for providing controlled suction to the suction cup (Bailey Figure 1- vacuum attachment device 15 is shown to comprise a lever; wherein the lever of the vacuum attachment device 15 is . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (US 20030040686 A1) in view of Hewes (US 20070068932 A).
Regarding claim 12, Schaeffer discloses the support device of claim 1 as discussed above.
Schaeffer does not disclose including a warming sleeve adapted to wrap around the patient’s arm. Hewes teaches a warming sleeve adapted to wrap around a patient’s arm (Figure 3- heater 100 shown to be wrapped around extremity 19 in the form of a cuff 200, [0033]- discusses the application of the heater 100 to a user’s extremity 19, [0013]- discusses when heating of the extremity would be required). A person of ordinary skill would recognize that the application of a heater as taught by Hewes would still allow the support device of Schaeffer to function as intended as the heater may be applied to an extremity in multiple situations. Thus, the claimed limitations are met as discussed. Schaeffer and Hewes are analogous because they both teach accessories applied to an arm to aid during a medical procedure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support device as disclosed by Schaeffer to include a warming sleeve to wrap about the patient’s arm as taught by Hewes. A skilled artisan would have been motivated to utilize a warming sleeve to wrap about the patient’s arm because Hewes suggests that the application of the heater causes vasodilation of the vein for easier catheterization for a procedure (Hewes- [0012-0013]). A skilled artisan would also have a reasonable expectation to manufacture the support device as disclosed by Schaeffer to include a warming sleeve adapted to wrap about a patient’s arm because .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7951097 B2 (Schaeffer)- teaches a support table with additional actuators for movement of the limbs.
US 3124328 A (Kortch)- teaches rotational joints of an arm support.
US 8356601 B2 (Hunter)- teaches an arm stabilizer with rotational and lockable joints.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        April 7, 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786